Citation Nr: 1103540	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for decreased visual acuity, to 
include as secondary to service-connected diabetes mellitus, type 
2 and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes the appeal originally included entitlement to 
service connection for posttraumatic stress disorder (PTSD) and 
bilateral hearing loss.  However, service connection for PTSD was 
established in an August 2007 rating decision and service 
connection for bilateral hearing loss was established in an 
October 2007 rating decision.  As such, those issues are no 
longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
decreased visual acuity, to include as secondary to service-
connected diabetes mellitus type 2, and/or coronary artery 
disease.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been provided a VA examination for his decreased visual 
acuity.  VA outpatient records indicate the Veteran has been 
diagnosed with a pituitary macroadenoma that affects his vision.  
See March 2008 VA outpatient record.  The Veteran submitted 
treatise information that indicates pituitary adenomas may be 
associated with diabetes mellitus and cardiovascular disease.  
The Veteran is currently service connected for both these 
disabilities.  A remand is necessary to afford the Veteran a VA 
examination and to obtain a medical opinion regarding the 
possible etiology of the Veteran's pituitary macroadenoma.

Additionally, evidence submitted indicates the Veteran has been 
seen by a private physician, Dr. M.C.  Although there are some 
treatment notes in the claims file, efforts should be made to 
ensure that all treatment notes are included in the claims file. 

Furthermore, additional VA treatment notes since April 2008, if 
any, should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated treatment records, 
including VA treatment records from April 
2008 to the present.  Obtain complete 
treatment records from Dr. M.C.  

Afford the Veteran an opportunity to 
identify any private providers other than 
Dr. M.C. who have treated him for 
glaucoma, cataracts, or other visual 
defect or decrease in acuity.  

2.  Afford the Veteran a VA examination 
for his decreased visual acuity, including 
examination as necessary to determine the 
etiology of glaucoma and cataracts.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should address 
the following questions:   

a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current eye disorder is causally 
or etiologically related to the Veteran's 
time in service?

b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current eye disorder is 
proximately due to (secondary to) or 
aggravated by the Veteran's service-
connected diabetes mellitus, type 2 or 
coronary artery disease?

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  

If the claim remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


